Citation Nr: 0944079	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, secondary to diabetes mellitus, type 2 and 
PTSD.

2.  Entitlement to service connection for retinopathy, 
secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for a right foot 
disorder, secondary to diabetes mellitus type 2.

4.  Entitlement to service connection for cellulitis, 
secondary to diabetes mellitus, type 2.  

5.  Entitlement to an increased rating for diabetes mellitus, 
type 2, currently evaluated as 20 percent disabling.

6.  Entitlement to a higher initial rating for 
cerebrovascular accident (CVA), rated 100 percent disabling 
from January 3, 2006, and 10 percent disabling beginning 
August 1, 2006.

7.  Entitlement to an initial compensable rating for 
cataracts, rated 0 percent from March 26, 2003 and 20 percent 
beginning February 18, 2005.

8.  Entitlement to an effective date earlier than July 12, 
2001, for the grant of service connection for diabetes 
mellitus, type 2.


REPRESENTATION

Appellant represented by:	Gregory D. Keenan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran testified before the undersigned at a hearing in 
July 2009.  A transcript of the hearing is of record.  The 
Veteran's testimony appears to have raised an issue of 
entitlement to a total rating based on individual 
unemployability (TDIU) due to his service-connected 
disabilities.  The issue of entitlement to TDIU is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The appellate status of the claim for service connection for 
cellulitis is unclear.  It appears that the Veteran may have 
withdrawn this appeal.  That matter should be clarified.  

In addition, testimony from the Veteran reflects that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA); however, the records from that agency 
have not been obtained.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), 
(c)(3); 38 C.F.R. § 3.159(c); See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The head of any Federal department or 
agency shall provide such information to the Secretary of VA 
as the Secretary may request for purposes of determining 
eligibility for or amount of benefits, or verifying other 
information with respect thereto.  See 38 U.S.C. § 5106.

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, SSA's determination regarding the 
Veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992); see also Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Therefore, a 
remand is required to obtain the Veteran's SSA records.

The duty to assist also requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  The Veteran was previously afforded VA 
examinations, however, the examination reports do not contain 
all medical opinions required to resolve the claims for 
secondary service connection for hypertension, retinopathy 
and a right foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether the 
claim for service connection for 
cellulitis remains on appeal.

2.  Contact the SSA and request copies of 
any medical evidence pertaining to the 
Veteran's claim for disability benefits.  
Any negative research response, or failure 
to respond, should be indicated in the 
claims file.  The Veteran and his attorney 
should also be informed of the negative 
results, and should be given an 
opportunity to submit the sought-after 
records.

3.  The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the etiology of any 
hypertension and right foot skin 
disorders.  In particular, the examination 
should is to address the claims that he 
developed hypertension and a right foot 
disorder secondary to his service-
connected disabilities.  The claims file 
must be made available for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether the Veteran's service-connected 
diabetes caused or aggravated hypertension 
and/or a right foot disorder (to include 
skin ulceration or other skin 
irregularity).  Regarding the question of 
aggravation, the report should address (1) 
the baseline severity of any non-service-
connected disease or injury; (2) the 
increased manifestations (if any) which 
are proximately due to or the result of 
the service-connected disabilities; and 
(3) an explanation of the basis for the 
opinion.  If ulceration or other skin 
abnormality of the right foot is not 
currently found, the examiner should 
nevertheless offer an opinion as to 
whether an ulceration of the right foot 
which was noted in August 2008 VA 
treatment records was attributable to 
diabetes.  

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his attorney with 
supplemental statements of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



